Citation Nr: 0711024	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-13 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
December 1957.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied a rating in excess of 20 
percent for duodenal ulcer.  In April 2006, the veteran 
appeared and testified before the undersigned at a Travel 
Board hearing held in Boston, Massachusetts.  The transcript 
of that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified to an endoscopy evaluation that was to 
be performed several weeks after his Travel Board hearing.  
He also referred to VA treatment at the outpatient clinic in 
Haverhill, Massachusetts, and the VA Medical Center (VAMC) in 
Manchester, New Hampshire.  These records are not associated 
with the claims folder and must be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  The 
criteria for a higher evaluation for duodenal ulcer 
contemplate a finding of anemia.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2006).  VA clinic records show the 
veteran to have an elevation of ferritin level with decreased 
iron bonding capacity.  This abnormality was being 
investigated as possibly caused by alcohol dependency or 
hemochromatosis.  The Board finds that medical examination is 
necessary to identify all current manifestations of service 
connected duodenal ulcer.  38 C.F.R. § 3.159(c)(4) (2006).


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete 
treatment records for his ulcer from the 
VA outpatient clinic in Haverhill, 
Massachusetts and the Manchester, New 
Hampshire VAMC, dated since August 2004; 
and from the Bedford, Massachusetts VAMC, 
dated since March 2005.

2.  Upon receipt of any additional 
evidence or information, schedule the 
veteran for VA gastrointestinal 
examination to determine the severity of 
his service-connected duodenal ulcer.  The 
claims folder should be provided to the 
examiner for review.  All necessary tests 
and laboratory studies should be 
conducted.  Following examination and 
review of the claims folder, the examiner 
should be requested for the following 
findings and opinion:
	a) identify all current manifestations 
of service- connected duodenal ulcer, to 
include pain, vomiting, recurrent 
hematemesis or melena, anemia, weight 
loss, and impairment of health;
	b) if anemia is present, clarify 
whether it is due to service-connected 
duodenal ulcer or nonservice-connected 
cause, discussing the relevance of the 
clinical findings of an elevation of 
ferritin level with decreased iron bonding 
capacity;
    c) state the frequency and duration of 
incapacitating episodes of duodenal ulcer, 
if any.

3.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


